DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This communication is in response to Application No. 14/551,044 filed on November 23, 2014 and the Request for continued examination (RCE) presented on September 22, 2020, amendment presented on January 19, 2021, which amends claims 1, 8 and 15 and presents arguments, is hereby acknowledged. Claims 1, 5, 7-8, 12-15 and 19 are currently pending and subject to examination.

Response to Arguments
           Applicants argue, See Remarks, filed on January 19, 2021 have been fully considered.     
          On pages 6-7 of the Remarks, applicants argue that Wiltzius and Patel-alone or in any combination-do not teach or suggest "receiving, from the first computing device, a location request for the computer system to provide to the first computing device a first location of the first computing device," and "determining, in response to receiving the location request, the first location of the first computing device according to a location of a majority of the three or more co-located computing devices identified based at least in part on the associating," as recited in amended independent claim 1. Independent claims 8 and 15 have been amended to recite similar features as claim 1.
        Examiner respectfully agrees that Wiltzius and Patel- alone or in any combination-do not teach or suggest “receiving, from the first computing device, a location request 
        The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).
         Wiltzius teaches determining the first location of the first computing device according to a location of a majority of the three or more co-located computing devices identified based at least in part on the associating and transmitting the first location to the first computing device.
         Wiltzius teaches users have numbers of computing devices and authentication credentials received from user regarding each of the computing devices may be correlated with each other (Wiltzius: [paragraph 0048-0049]). Wiltzius teaches server determining location of first computing device (Wiltzius: [paragraph 0033). Wiltzius teaches determining location of first computing device according location of all the devices are indeed near each other (co-located devices) and association of each device with user (Wiltzius: [paragraph 0045-0046]). Wiltzius teaches determining location of first computing device based on an IP address of the first computing device and location of second computing device and other number of 
     However, Examiner respectfully agrees that Wiltzius and Patel- alone or in any combination-do not teach or suggest “receiving, from the first computing device, a location request for the computer system to provide to the first computing device a first location of the first computing device, determining, in response to receiving the location request, the first location of the first computing device” as recited in amended independent claim 1. Independent claims 8 and 15 have been amended to recite similar features as claim 1. 

Dependent Claims 5, 7, 12-14 and 19
      Applicants argue the claims conditionally based on the same argument presented to their parent claim(s).Applicant's argument is persuasive.


Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltzius et al. (US 2015/0219746 A1); and further in view of Chan et al. (US 2015/0296473 A1).
           Regarding Claim 1, Wiltzius teaches a computer system comprising: a hardware processor; a tangible memory device holding an instruction set executable on the processor to cause the computer system to perform operations ([paragraph 0003] describes server includes processor and a memory having computer-executable instructions to cause the server to perform operations) comprising: 
        associating three or more co-located computing devices in response to a common user authenticating with each of the three or more co-located computing devices, the three or more co-located computing devices each communicatively coupled with a communication network and comprising a first computing device ([Fig 1, paragraph 0019, 0048-0049] describes user devices includes desktop computers, mobile computers, tablet computers, mobile devices (e.g., a smartphone or PDA), set top boxes (e.g., for a television), video game consoles, navigation devices (e.g., GPS based navigation device) (multiple computing devices) and associating any number of 
       determining the first location of a first computing device according to a location of a majority of the three or more co-located computing devices identified based at least in part on the associating ([paragraph 0048-0049] describes users have numbers of computing devices and authentication credentials received from user regarding each of the computing devices may be correlated with each other [paragraph 0033] server determining location of computing device [paragraph 0045-0046] describes determining location of first computing device according location of all the devices are indeed near each other (co-located devices) and association of each device with user); 
     and transmitting the first location to the first computing device ([paragraph 0045-0047] describes determining location of first computing device based on an IP address of the first computing device and location of second computing device and other number of computing devices (three or more computing devices) and all the devices are indeed near each other (co-located devices) and sending the location information to the first computing device).
     Wiltzius fails to teach receiving, from first computing device, a location request for the computer system to provide to the first computing device a first location of the first 
      However, Chan teaches  receiving, from first computing device, a location request for the computer system to provide to the first computing device a first location of the first computing device and wherein determining the first location of first computing device in response to receiving location request ([Paragraph 0027-0028, 0037] describes user device (e.g. first computing device) and three network devices in a home location register (co-located devices), Positioning device (e.g. a computer system)  may initiate the location determination based on receiving a request for the location determination for user device (e.g. first computing device) and Positioning device (e.g. a computer system)  determining the location for user device (e.g. first computing device)  based on the set of locations for the set of network devices and based on the set of positioning measurements for the set of network devices [paragraph 0045] describes positioning device (e.g. a computer system) may provide information associated with the location for user device (e.g. first computing device) to user device (e.g. first computing device));
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiltzius to include receiving, from computing device, a location request for the computer system to provide to the first computing device a first location of the computing device and determining the first location of computing device in response to receiving location request as taught by Chan. One of ordinary skill in the art would be motivated to utilize 

      Regarding claim 8, Wiltzius teaches a computer-implemented method comprising: associating two or more co-located computing devices in response to a common user authenticating with each of the two or more co-located computing devices, the two or more computing devices each communicatively coupled with a communication network and comprising at least one a first computing device ([Fig 1, paragraph 0019, 0048-0049] describes user devices includes desktop computers, mobile computers, tablet computers, mobile devices (e.g., a smartphone or PDA), set top boxes (e.g., for a television), video game consoles, navigation devices (e.g., GPS based navigation device) (multiple computing devices) and associating any number of computing devices so long as the authentication credentials received from user and each of the computing devices may be correlated with each other [paragraph 0045, 0048, 0055] describes first computing device and number of computing devices (three or more computing devices) server associating number of computing devices (three or more computing devices) as the authentication credentials received from user with first computing device);   
    determining the first location according to a location of at least one of the other processor co-located computing devices identified based at least in part on the associating, the location of the at least one of the other co-located computing devices being at least partially determined by a scheduled location of the at least one of the other co-located computing devices ([paragraph 0048-0049] describes users have numbers of computing devices and authentication credentials received from user 
    and transmitting the first location to the first computing device ([paragraph 0045-0048] describes determining location of first computing device based on an IP address of the first computing device and location of second computing device and other number of computing devices (three or more computing devices) and all the devices are indeed near each other (co-located devices) and sending the location information to the first computing device).
     Wiltzius fails to teach receiving, from first computing device, a location request  for the computer system to provide to the first computing device a first location of the first computing device and wherein determining the first location of first computing device in response to receiving location request.
      However, Chan teaches receiving, from first computing device, a location request  for the computer system to provide to the first computing device a first location of the first computing device and wherein determining the first location of first computing device in response to receiving location request ([Paragraph 0027-0028, 0037] describes user device (e.g. first computing device) and three network devices in a home location register (co-located devices), Positioning device (e.g. a computer system)  may 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiltzius to include receiving, from computing device, a location request for the computer system to provide to the first computing device a first location of the computing device and determining the first location of computing device in response to receiving location request as taught by Chan. One of ordinary skill in the art would be motivated to utilize the teachings of Wiltzius in the Chan system in order to perform a location determination for the computing device ([paragraph 0008] in Chan).


      Regarding claim 13, the combination of Wiltzius and Chan teaches the computer-implemented method, wherein determining the location comprises determining the location according to a majority of the two or more associated co-located computing devices (Wiltzius: [paragraph 0048-0049] describes users have numbers of computing devices and authentication credentials received from user regarding each of the computing devices may be correlated with each other [paragraph 0026-0028, 0032] 

      Regarding claim 15, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used. 

5.    Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltzius et al. (US 2015/0219746 A1); in view of Chan et al. (US 2015/0296473 A1); and further in view of Blatherwick et al. (US 7937479 B2).
        Regarding Claim 5, Wiltzius and Chan fails to teach the computer system, wherein the operations further comprise disassociating at least one of the three or more co-located computing devices in response to a change in the association.
       However, Blatherwick teaches the computer system, wherein the operations further comprise disassociating at least one of the three or more co-located computing devices in response to a change in the association (Blatherwick: [Col, 6 Ln 29-42] describe communications and/or computing devices may be mobile in nature and came and go dynamically, such as being powered off or disconnected, thus device associations must be capable of being updated and undone [dissociated] dynamically).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiltzius/ Chan to include disassociating at least one of the three or more co-located computing devices in response to a change in the association as taught by Blatherwick in order to 

      Regarding claim 12, Wiltzius and Chan fails to teach the computer system, wherein the operations further comprise disassociating at least one of the two or more co-located computing devices in response to a change in the association.
      However, Blatherwick teach the computer system, wherein the operations further comprise disassociating at least one of the two or more co-located computing devices in response to a change in the association (Blatherwick: [Col, 6 Ln 29-42] describe communications and/or computing devices may be mobile in nature and came and go dynamically, such as being powered off or disconnected, thus device associations must be capable of being updated and undone [dissociated] dynamically).  
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiltzius/ Chan to include disassociating at least one of the three or more co-located computing devices in response to a change in the association as taught by Blatherwick in order to configuration items such as IP addresses may change occasionally of computing devices and associations may occur automatically via Ethernet links and IP addresses ([Col.1 ln 27-35] in Blatherwick). 

    Regarding claim 19, this claim contains limitations found within that of claim 5 and the same rationale to rejection is used.   
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltzius et al. (US 2015/0219746 A1); in view of Chan et al. (US 2015/0296473 A1); and further in view of Mitchell et al. (2015/0349883 A1).
      Regarding claim 7, Wiltzius and Chan fails to teach the computer system, wherein the first location is further based on at least in part on location information stored in a scheduling application executing on an associated computing device.
      However, Mitchell teaches the computer system, wherein the first location is further based on at least in part on location information stored in a scheduling application executing on an associated computing device (Mitchell: [paragraph 0046-0047, 0050-0051, 0057] describes user may activate an application during viewing time (a scheduling application) on the user's computing device to activate the sensor to detect for the encoded light signal for location information and store location information in database, the light source with an identifier may be integrated into the computing device (e.g., television system, gaming console) and the computing device may be able to self-register with server and each identifier in the table, a location or locations and/or other information may be listed for the identifier).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiltzius/ Chan to include location is further based on location information stored in a scheduling application executing on an associated computing device as taught by Mitchell in order to enable a user to control a device in the same location ([paragraph 0004] in Mitchell).       

Regarding claim 14, Wiltzius and Chan fails to teach the computer-implemented method t, wherein the scheduled location is further is determined based at least part on location information stored in a scheduling application executing on an associated computing device.
       However, Mitchell teaches the computer-implemented method, wherein the scheduled location is further is determined based at least part on location information stored in a scheduling application executing on an associated computing device (Mitchell: [paragraph 0046-0047, 0050-0051] describes user may activate an application during viewing time (a scheduling application) on the user's computing device to activate the sensor to detect for the encoded light signal for location information, the light source with an identifier may be integrated into the computing device (e.g., television system, gaming console) and the computing device may be able to self-register with server and each identifier in the table, a location or locations and/or other information may be listed for the identifier).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiltzius/ Chan to include location is further based on location information stored in a scheduling application executing on an associated computing device as taught by Mitchell in order to enable a user to control a device in the same location ([paragraph 0004] in Mitchell). 
 

Conclusion
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459